                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         :
                                                 :          1:17-cr-357-4
                      v.                         :
                                                 :          (Judge Kane)
SHADERICK JOJO OPARE,                            :
    Defendant                                    :


                                            ORDER

       AND NOW, on this 3rd day of December 2019, there being no objections filed to the

Magistrate Judge’s Report and Recommendation issued on November 14, 2019, (Doc. 237), IT

IS ORDERED that this Court accepts the Guilty Plea of the Defendant and sets March 11,

2020, at 11:00 a.m. as the sentencing date in the above case. Said sentencing shall be held in

Courtroom No. 1, Ninth Floor, Federal Building, Harrisburg, Pennsylvania.



                                                     s/ Yvette Kane
                                                     Yvette Kane, District Judge
                                                     United States District Court
                                                     Middle District of Pennsylvania
